Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 1 of 12




            EXHIBIT 2
       Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 2 of 12




                                  NANCY B. ALISBERG, J.D.
                                      80 Fox Chase Lane
                                   West Hartford, CT. 06117
                                   nancy.alisberg@gmail.com
                                         860-716-6713

                                           April 15, 2019

Salmun Kazerounian, Staff Attorney
Connecticut Fair Housing Center
60 Popieluszko Court
Hartford, CT. 06105

Dear Mr. Kazerounian:

       The following letter comprises my written report with respect to the above-titled case.

As is required by Fed. R. Civ. P. 26(a)(2)(B), this report will contain:

       (i)     a complete statement of all the opinions I will express, and the basis and reasons
               for those opinions;

       (ii)    The facts or data I considered in forming those opinions;

       (iii)   My qualifications are contained in the accompanying CV. I practiced law from
               1983-2018 when I retired. During that time, I practiced civil rights law, including
               disability law. Since 2000, I practiced exclusively in the field of disability rights.
               In my practice I had many clients who were conserved. I was required to know
               the standards for conservatorship and the rights of both the conservator and the
               conserved person. I have authored no publications in the previous ten years;

       (iv)    I have not previously testified as an expert at trial or by deposition, so there is no
               accompanying list of cases; and

       (v)     I am being compensated at the rate of $200/hour for the research and writing the
               report. I will be compensated at the rate of $200/hour for testimony at deposition
               or trial. I will be reimbursed for necessary travel expenses.

       I was asked to write a report regarding the population subject to involuntary

conservatorships in Connecticut to opine as to (1) whether, and to what degree, people who are

involuntarily conserved are disproportionately likely to be individuals with disabilities as defined

by the Fair Housing Act as compared with the general population, and (2) whether, and to what
       Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 3 of 12




degree, people who are involuntarily conserved are less likely than the general population to

have the capacity or ability to designate an attorney-in-fact. My expert opinion is that people

who are involuntarily conserved are indeed disproportionately more likely to be individuals with

disabilities as defined by the Fair Housing Act as compared to the general population. It is also

my opinion that people who are involuntarily conserved are less likely than the general

population to have the capacity or ability to designate an attorney-in-fact, commonly known as a

Power of Attorney. Finally, as the answer to these questions is merely a matter of logic as will

be seen below, no statistical analysis is necessary.

       The data I used to form my opinion is as follows:

       1) Conn. Gen. Stat. §§ 45a-644, 649, 650, 562, 653, 655, 656, 660.

       2) 2013 Connecticut General Statutes Title 45a – Probate Courts and Procedure Chapter
          802e – Durable Power of Attorney Section 45a-562 – (Formerly Sec. 45-690). Power
          of Attorney to survive disability or incompetence.

       3) Incapacity, Powers of Attorney & Adoption in Conn. § 2.7 (3d) (2019)

       4) Incapacity, Powers of Attorney & Adoption in Conn. § 2.7 (3d)(2019).

       5) Conn. Gen. Stat. §§ 1-350a, 350c, 350d, 350e, 350g., 350i.

       6) OLR Research Report, Power of Attorney-Mental Capacity, Feb. 11, 2002, 2002-R-
          0094

       7) Public Act No. 16-40, An Act Concerning Revisions to the Connecticut Uniform
          Power of Attorney Act.

       8) OLR Bill analysis, 20016 SB 142, An Act Concerning Revisions to the Connecticut
          Uniform Power of Attorney Act and Adoption of the Connecticut Uniform
          Recognition of Substitute Decision-making Documents Act.

       9) OLR Bill analysis, 20016 SB 142 (as amended), An Act Concerning Revisions to the
          Connecticut Uniform Power of Attorney Act and Adoption of the Connecticut
          Uniform Recognition of Substitute Decision-making Documents Act.

       10) 42 U.S.C. § 3602.




                                                  2
        Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 4 of 12




        11) 24 C.F.R. § 100.201, 202.

        12) Connecticut Probate Courts, 2016-2017 Biennial Report.

        13) Connecticut Standards of Practice for Conservators, 2018.

    1) Whether, and to what degree, are people who are involuntarily conserved
       disproportionately more likely to be individuals with disabilities as defined by the Fair
       Housing Act as compared to the general population?

        The simple answer to this question is an unqualified yes. People who are involuntarily

conserved are all more likely to be individuals with disabilities as defined by the Fair Housing

Act as compared to the general population. A person who is found by a Connecticut probate

court to require that a conservator of estate be appointed is someone who is “incapable of

managing his or her own affairs.” Conn. Gen. Stat. § 45a-644 (a). Similarly, a person who is

found by a Connecticut probate court to require a conservator of person is an individual who is

“incapable of caring for himself or herself.” Conn. Gen. Stat. § 45a-644(b). A person is

incapable of caring for one’s self if the “person has a mental, emotional or physical condition

that results in such person being unable to receive and evaluate information or make or

communicate decisions to such an extent that the person is unable, with the appropriate

assistance, to meet essential requirements for personal needs.” The person is incapable of

managing his or her affairs if that person “has a mental, emotional or physical condition that

results in such person being unable to receive and evaluate information or make or communicate

decisions to such an extent that the person is unable, even with appropriate assistance, to perform

the functions inherent in managing his or her affairs.” Conn. Gen. Stat. 45a-644(c) and (d).

        The definition of disability1 under the Federal Fair Housing Act is (1) a physical or

mental impairment which substantially limits one or more of such person’s major life activities,


1
 The Fair Housing Act uses the term “handicap” rather than disability. The term “disability” is the preferred term
of those with disabilities, and this report shall use that term exclusively.



                                                         3
       Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 5 of 12




(2) a record of having such an impairment, or (3) being regarded as having such an impairment.

42 U.S.C. § 3602(h). The regulations that enforce the Federal Fair Housing Act provide a further

definition of the terms used in the statute.

                (a) Physical or mental impairment includes:
               (1) Any physiological disorder or condition, cosmetic disfigurement, or
               anatomical loss affecting one or more of the following body systems:
               Neurological; musculoskeletal; special sense organs; respiratory, including speech
               organs; cardiovascular; reproductive; digestive; genito-urinary; hemic and
               lymphatic; skin; and endocrine; or
               (2) Any mental or psychological disorder, such as mental retardation, organic
               brain syndrome, emotional or mental illness, and specific learning disabilities.
               The term physical or mental impairment includes, but is not limited to, such
               diseases and conditions as orthopedic, visual, speech and hearing impairments,
               cerebral palsy, autism, epilepsy, muscular dystrophy, multiple sclerosis, cancer,
               heart disease, diabetes, Human Immunodeficiency Virus infection, mental
               retardation, emotional illness, drug addiction (other than addiction caused by
               current, illegal use of a controlled substance) and alcoholism.
             (b) Major life activities means functions such as caring for one's self, performing
             manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.
             (c) Has a record of such an impairment means has a history of, or has been
             misclassified as having, a mental or physical impairment that substantially limits one
             or more major life activities.
             (d) Is regarded as having an impairment means:
               (1) Has a physical or mental impairment that does not substantially limit one or
               more major life activities but that is treated by another person as constituting
               such a limitation;
               (2) Has a physical or mental impairment that substantially limits one or more
               major life activities only as a result of the attitudes of other toward such
               impairment; or
               (3) Has none of the impairments defined in paragraph (a) of this definition but is
               treated by another person as having such an impairment.


       Clearly, not all individuals who have a disability under the Fair Housing Act would also

be considered incapable of caring for themselves or managing their affairs and thus require a

conservator under Connecticut law. Many thousands of people have different forms of




                                                 4
        Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 6 of 12




disabilities and are more than able to care for themselves and manage their affairs. Conversely,

however, all individuals who are found to be incapable under Connecticut law and thus require a

conservator, would meet the definition of disability under the Fair Housing Act. This is

particularly clear because under the conservatorship statutes in Connecticut, an individual must

be found to have a “mental, emotional or physical condition.” Similarly, the Fair Housing Act

also requires that the individual have a “physical or mental impairment.” For the purposes of

this report, the term “general population” means all people, both with and without disabilities. In

the United States in general, only 12.7% of the general population is comprised of individuals

with disabilities. In Connecticut, the figure is approximately 11%2 Thus, the remaining 87.3%

of the general population are people who do not have disabilities, and these people would be

neither conserved nor covered under the disability provisions of the Fair Housing Act.

Therefore, the answer to the first question is an unequivocal “Yes.” It is my opinion that people

who are involuntarily conserved are disproportionately likely to be individuals with disabilities

as defined by the Fair Housing Act.

    2) Whether, and to what degree, are people who are involuntarily conserved less likely than
       the general population to have the capacity or ability to designate an attorney-in-fact?

    Both the conservatorship statutes and the statutes governing power of attorney agreements

provide significant guidance as to the effect of a subsequent conservatorship on a power of

attorney. However, there is little guidance as to the ability of a conserved person to enter into a

power of attorney agreement. Therefore, to answer this second question, one must look at the

obligations of the conservator and then determine whether the conserved person retains any



2
  See Erickson, W., Lee, C., von Schrader, S. (2017). Disability Statistics from the American Community Survey
(ACS). Ithaca, NY: Cornell University Yang-Tan Institute (YTI). Retrieved from Cornell University Disability
Statistics website: www.disabilitystatistics.org




                                                       5
        Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 7 of 12




rights that will permit them to enter into a contract - for a power of attorney is in effect just that –

a contract for one person to act as a principal and another person to be delegated the authority to

act as an agent. Conn. Gen. Stat. § 1-350a.

    While the conserved person does retain a certain amount of autonomy3, the probate court

requires that when an application for the appointment of a conservator is filed, the respondent

receive notice stating that “if the [probate] application is granted and a conservator is appointed

for you, you will lose some of your rights…. While the purpose of a conservator is to help you,

you should be aware that the appointment of a conservator limits your rights. Among the areas

that may be affected are: Accessing and budgeting your money; Deciding where you live;

Making medical decisions for you; Paying your bills; Managing your real and personal

property.” 45a-649(b) (emphasis added). These are the very areas that impact upon the capacity

of a conserved person to enter into a power of attorney.




3
 Conn. Gen. Stat. § 45a-656(b). This autonomy is also described by the Connecticut Standards of Practice for
Conservators 2018 at 4.

When making decisions on behalf of the conserved person, the conservator shall:

A. Seek a clear understanding of the issue, the available alternatives and the expected outcomes, risks and benefits
of each alternative;
B. Encourage the conserved person to participate in the decision-making process; and
C. Follow the conserved person’s preferences unless adherence would cause substantial harm.
Conserved Person’s Current Preferences
The conservator shall seek to determine the conserved person’s current preferences by asking the conserved person
what he or she wants. The conservator shall arrange appropriate assistance if the conserved person has difficulty
expressing what he or she wants.
Substituted Judgment
If the conserved person is unable to express current preferences, the conservator shall use substituted judgment to
determine what the conserved person’s preferences would have been if the conserved person currently had capacity.
When using substituted judgment, the conservator shall look to the conserved person’s past practices and past
expressions of preferences and shall seek input from family, friends, professionals and others who are familiar with
the conserved person.




                                                         6
       Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 8 of 12




   The legislature has made clear that a conservator may not “be appointed if the respondent’s

personal needs and property management are being met adequately by an agency or individual

appointed pursuant to the provisions of sections 1-350g….” Conn. Gen. Stat. § 45a-650(f)(3)

(emphasis added). Therefore, if an individual had entered into a power of attorney agreement

prior to a petition for conservatorship, and if the court found that the individual’s needs were

being met, the court would deny the conservatorship petition. The legislature also laid out nine

factors for the courts to use to determine whether a conservator should be appointed. The

seventh of these factors requires the court to determine “whether the respondent had previously

made adequate alternative arrangements for the care of his or her person or for the management

of his or her affairs, including, but not limited to, the execution of a durable power of attorney,

springing power of attorney…or the execution of any other similar document.” Conn. Gen. Stat.

§ 45a-650(g). Again, if the probate court found that a power of attorney provided “adequate

alternative arrangements” then the court would deny the conservatorship petition.

   More directly with respect to the question posed, the conservatorship statutes also provide

that if an application for appointment of conservatorship is filed with the town clerk where the

respondent owns real property, any contract entered into by the respondent between the time the

application is filed and the ruling by the court on the conservatorship petition “shall not be valid

without the approval of the court.” Conn. Gen. Stat. § 45a-653(a). Thus, if the respondent

entered into a power of attorney agreement while a conservatorship application was pending, that

power of attorney agreement would not be valid without approval of the court. Furthermore, the

probate court would still have to make an adequacy determination of the power of attorney when

ruling on the application for conservatorship. If even a respondent to a conservatorship petition

does not have authority to enter into a contract without court approval, it is reasonable to assume




                                                  7
        Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 9 of 12




that a person under a conservatorship similarly does not have such authority. Simply put, since

the conservator of person has the “duty and responsibility for the general custody of the

conserved person,” that “general custody” can be read to include the ability to enter into a

contract like a power of attorney. Conn. Gen. Stat. § 45a-656(a)(1).

         If the conserved person had entered into a power of attorney agreement prior to the

appointment of the conservator, when that conservatorship is terminated the court “shall order

the reinstatement of any authority of any agent under a power of attorney that was previously

limited of suspended by the court because of the conservatorship.” Conn. Gen. Stat. § 45a-

660(a)(1). Additionally, if after a power of attorney has been entered into before a court appoints

a conservator, “the court may continue, limit, suspend or terminate the power of attorney…If the

power of attorney is suspended pursuant to this subsection, then the power of attorney shall be

reinstated upon termination of the conservatorship as a result of the principal regarding

capacity.” Conn. Gen. Stat. § 1-350g(b). Neither of these sections address the specific question

as to whether a person under a conservator can enter into a power of attorney. However, given

the scope of authority the conservator has over the conserved person, and given the necessity that

the court determine whether a previously entered into power of attorney may continue, it would
                                                                                                                  4
defy logic to believe that a person under a conservatorship can enter into a power of attorney.


    4
      There has been discussion in the literature regarding the effect of a conservatorship on the ability of a
conserved person to contract. See Incapacity, Powers of Attorney & Adoption in Conn. § 2.6 (3d ed.) 2019.

         When a conservator has been appointed by the Probate Court following an adjudication that a
         person in incapable of managing his or her affairs, the effect of that appointment is
         to…render…him or her conclusively incapable of making valid contracts or conveyances while
         the conservatorship continues….In other words, the contracts of the incapable person are not
         simply voidable but absolutely void.”

Id. (internal citations deleted). See also Incapacity, Powers of Attorney & Adoption in Conn. § 2.6 (3d ed.) 2019.
“The appointment of a conservator deprives the conserved person ‘of substantially all power over his estate.’”
(Internal citations deleted”). Therefore, in 1969 the Connecticut Appellate Division of the Connecticut Circuit held
that “someone who is not in a mental condition to contract and conduct his business is not in a condition to appoint
an agent for that purpose. Beaucar v. Bristol Fed. Sav. & Loan Assn., 6 Conn. Cir. Ct. 148 (1969).



                                                           8
Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 10 of 12
         Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 11 of 12




                                           NANCY B. ALISBERG
                                                 80 Fox Chase Lane
                                             West Hartford, CT 06117
                           (h) 860 561-3310 (c) 860 716-6713 Nancy.alisberg@gmail.com

                                                 EMPLOYMENT

2017-18       DISABILITY RIGHTS CONNECTICUT                                                         Hartford, CT

Founder – One of the founders of the non-profit legal agency designated by Governor Malloy to be the protection and
advocacy system for the State of Connecticut. Instrumental in writing new agency by-laws and in selecting original
board members.
Legal Director - Responsible for supervision of Legal Unit of agency that advocates for the civil rights of persons
with disabilities within Connecticut. Participated in hiring decisions. Supervised staff attorneys and legal interns.
Worked extensively with Titles I, II, III and V of the Americans with Disabilities Act, § 504 of the Rehabilitation
Act, and state anti-discrimination laws. Lead attorney on all federal court litigation within agency, including
individual cases and systemic class actions. Advised Executive Director on disability related legal issues.
Collaborated with other civil rights and disability rights public and private agencies.

2000 -        STATE OF CONNECTICUT OFFICE OF PROTECTION AND ADVOCACY FOR PERSONS
2017          WITH DISABILITIES                                        Hartford, CT

MANAGING ATTORNEY – Responsible for supervision of Legal Unit of State agency that advocated for the civil
rights of persons with disabilities within the state until 2017. Supervised staff attorneys and legal interns.
Supervised Program Directors in Case Services Unit (2000-2008). Supervised Education Unit (2012-2014).
Supervised unit secretary. Worked extensively with Titles I, II, III and V of the Americans with Disabilities Act, §
504 of the Rehabilitation Act, and state anti-discrimination laws. Provided legal support to advocates in case
services unit. Participated in PPT meetings and mediations. Lead attorney on all federal court litigation within
agency, including individual cases and systemic class actions. Drafted complaints, conducted discovery, wrote
briefs and argued before administrative agencies, trial and appellate courts. Freedom of Information Officer.
Advised Executive Director on disability related legal issues. Wrote amicus briefs in state and federal courts.
Drafted testimony and testify at legislative public hearings. Drafted comments on proposed state and federal
regulations. Collaborated with other civil rights and disability rights public and private agencies.

    •     Served on Legal Committee of National Disability Rights Network 2008-2014. Chair from 2013-2014.
    •     Conduct trainings at NDRN annual meetings, speak at Disability Rights classes at UConn and Yale Law
          Schools, organized training with Connecticut Hospital Association on forced medications.
    •     Member of Connecticut Cross Disability Lifespan Alliance and 2020 Coalition.
    •     Certificate of Recognition for Outstanding Service and Performance from the United States Attorney’s
          Office, District of Connecticut, 2015.
    •     Counsel in OPA v. Choinski, litigation against the Connecticut Department of Correction for failure to
          provide adequate mental health treatment in Supermax and mental health prisons.
    •     Counsel in OPA v. CT, Olmstead action on behalf of individuals with mental illness residing in nursing
          homes.
    •     Counsel in Blick v. Office of the Division of Criminal Justice opposing physician assisted suicide.
    •     Counsel in numerous actions opposing Do Not Resuscitate orders.
    •     Extensive work with Connecticut’s Deaf Community.
    •     Award from Connecticut Association of the Deaf.
    •     Member of the Disability Rights Bar Association.

1990 – 2000       NEW YORK CITY COMMISSION ON HUMAN RIGHTS                                 New York, NY

SUPERVISING ATTORNEY 1996 – 2000: Supervised Staff Attorneys and Human Rights Investigators.
Reviewed investigations and probable cause determinations for sufficiency. Provided support to staff attorneys at
mediations and public hearings. Maintained caseload.
        Case 3:18-cv-00705-VLB Document 105-4 Filed 10/18/19 Page 12 of 12

Nancy B. Alisberg


STAFF ATTORNEY 1990 – 1996: Responsible for cases alleging employment, housing or public accommodation
discrimination at agency responsible for enforcing the City Human Rights Law. Mediated cases before agency
mediation division. Tried cases after probable cause determinations. Significant disability discrimination caseload.

1993-1995         NEW YORK LAW SCHOOL                                                     New York, NY

LEGAL WRITING INSTRUCTOR – Taught first year class on legal writing. Judged moot court.

1983- 1990        NEIGHBORHOOD LEGAL SERVICES                                             Hartford, CT

STAFF ATTORNEY 1985-1990: As a member of the Civil Rights Unit, litigated systemic and individual cases of
employment discrimination, wrongful termination and police misconduct before public agencies, state and federal
courts. As Director of Farmworker Unit (1987-1990) conducted outreach to migrant farmworkers and litigated a
federal class action on behalf of minor tobacco workers. As Director of Hispanic Advocacy Project (1988-1990)
conducted outreach to the community on immigration law (IRCA). Attorney in Sheff v. O’Neill on behalf of
Hispanic children.

REGINALD HEBER SMITH COMMUNITY LAWYER FELLOW 1983-1985: Two-year fellowship to work with
community groups within the City of Hartford. Provided assistance with non-profit incorporation. Advised groups
regarding civil rights including employment discrimination and police misconduct. Maintained caseload of civil
rights cases before Commission on Human Rights and Opportunities and cases within state and federal courts.

                                               BAR ADMISSIONS

    •    State of Connecticut
    •    New York State
    •    District Courts of Connecticut, Southern District of New York and Eastern District of New York
    •    Second Circuit Court of Appeals
    •    Supreme Court of the United States
                                                  EDUCATION

Beloit College, BA
Beloit, WI

Western New England School of Law, JD
Springfield, MA

         Honors
         Law Review

         Note: Disability Law – The Developmentally Disabled Assistance and Bill of Rights Act is Alive and Well
         in New Hampshire – Developmental Disabilities Advocacy Ctr. v. Melton, 689 F.2d 281 (1 st Cir. 1982), 5
         WNEC L. Rev. 537 (1983)

         Note: Family Law – In re Dept. of Publ. Welfare, 421 N.E.2d 28 (1981), 6 WNEC L. Rev. 447 (1983)

         Clinical Experience

         Disability Rights Clinic at the Center for Public Representation, Northampton, MA.

LANGUAGES

Conversational Spanish
